                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM TURNER,                               :
     Petitioner,                              :
                                              :
                       v.                     :       CIVIL ACTION NO. 99-CV-3975
                                              :
MARTIN DRAGOVICH, et al.,                     :
    Respondents.                              :

                                       MEMORANDUM

SCHMEHL, JEFFREY L. /s/ JLS                                          October 12, 2018

       Petitioner filed his fifth motion for relief from judgment pursuant to Federal Rule of Civil

Procedure Rule 60(b) on April 2, 2018. (ECF No. 71.) Petitioner filed his petition for habeas

corpus relief in this matter on August 6, 1999. (ECF No. 1.) The petition was denied and

dismissed on July 25, 2000. (ECF No. 21.) Petitioner filed his first Rule 60(b) motion on

December 11, 2003. (ECF No. 31.) This Court denied that motion on August 9, 2004. (ECF No.

34.) Petitioner filed his second Rule 60(b) motion on May 30, 2006. (ECF No. 43.) His second

Rule 60(b) motion was denied on June 12, 2006. (ECF No. 44). Petitioner’s third Rule 60(b)

motion was filed and denied on May 30, 2006, and June 12, 2006, respectively. (ECF Nos. 43,

44.) The United States Court of Appeals for the Third Circuit denied Petitioner’s request to file a

second or successive petition for habeas corpus relief on May 28, 2010. (ECF No. 56.) On June

27, 2013, Petitioner filed his fourth motion for Rule 60(b) relief. (ECF No. 58.) This Court

denied that motion on March 28, 2014. (ECF No. 61). Petitioner subsequently filed a motion for

relief pursuant to Federal Rule of Civil Procedure 59(e) on April 7, 2014, (ECF No. 62), which

was denied on March 12, 2015. (ECF. No. 71.)

        In the instant motion Petitioner briefly claims that he is actually innocent of the crimes

he was convicted of committing. He relies upon Satterfield v. District Attorney of Philadelphia,
872 F.3d 152 ( 3d Cir. 2017) in support of his position that he is entitled to Rule 60(b) relief. In

Satterfield the Third Circuit examined the application of the Supreme Court’s decision in

McQuiggin v. Perkins, 569 U.S. 383, 133 S.Ct. 1924 (2013). In McQuiggin, the Supreme Court

held that a convincing showing of actual innocence may overcome the one-year statute of

limitations set forth in the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. §

2244(d)(1). 569 U.S. at 386. However, McQuiggin also held that for the untimeliness of a

habeas petition to be excused under the fundamental miscarriage of justice exception a petitioner

must “persuade[ ] the district court that, in light of the new evidence, no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt” and “present[ ] evidence of

innocence so strong that a court cannot have confidence in the outcome of the trial unless the

court is also satisfied that the trial was free of nonharmless constitutional error.” Id. at 386, 401.

       In Satterfield, the Third Circuit reversed the denial of a Rule 60(b) motion filed by a

petitioner who claimed that McQuiggin was a change in law which constituted extraordinary

circumstances and justified relief under Rule 60(b). 872 F.3d at 155. The Third Circuit

remanded to the district court and directed a full consideration of equitable circumstances

because the panel considered that the district court had not “articulate[d] the requisite equitable

analysis.” Id. The Third Circuit directed that on remand the district court consider:

       The nature of the change in decisional law must be weighed appropriately in the analysis
       of pertinent equitable factors. McQuiggin implicates the foundational principle of
       avoiding the conviction of an innocent man and attempts to prevent such a mistake
       through the fundamental miscarriage of justice exception. If [the petitioner] can make the
       required credible showing of actual innocence to avail himself of the fundamental
       miscarriage of justice exception had McQuiggin been decided when his petition was
       dismissed, equitable analysis would weigh heavily in favor of deeming McQuiggin’s
       change in law, as applied to [the petitioner]’s case, an exceptional circumstance justifying
       Rule 60(b) relief.
Id.




                                                  2
          Despite his assertions to the contrary, Petitioner has not demonstrated extraordinary

circumstances which warrant granting the requested relief. Petitioner has not presented evidence

or otherwise demonstrated that no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt. Neither Satterfield nor McQuiggin altered the requirement that a

petitioner seeking Rule 60(b) relief must show extraordinary circumstances. See, Gonzalez v.

Crosby, 126 S.Ct. 2641, 2647-48 (2005). Therefore, there is no reason to disturb this Court’s

judgment of July 25, 2000, in which the petition for habeas corpus relief filed in this matter was

denied and dismissed.

          A certificate of appealability will not issue because reasonable jurists would not debate

the correctness of this Court’s procedural ruling. See, Slack v. McDaniel, 529 U.S. 473, 484

(2000).




                                                   3
